Title: To Thomas Jefferson from Bentinck Hastings, 7 June 1804
From: Hastings, Bentinck
To: Jefferson, Thomas


          
            Sire 
            Johnston County N.C. June 7th. 1804
          
          The Petitioner sendeth greeting, having Studied Mechanism for many years and hath made several usefull discoveries and Improvements on different kinds of Machinery, being well acquainted with the principles of Mill work, Steem-Engines, Arkwright’s Carding and Spinning Machines, and most of the manufactures carried on in England &c. (and is Erecting a Cotton Factory in Johnston County N.C.) flattereth himself through the Lenity and goodness of Mr. Jefferson, that he cannot fail to Obtain Patents for Six new Inventions and one Improvement; Viz, first a Bed conductor Iron bedplates with Sacking bottom on a new plan, for destroying of Bedbugs, Second a new construction for packing Cotton far superior to the Mississippi plan, Third a new method for makeing of Cyder, Fourth a Washing Machine, Fifth a Machine for Grinding of Cotton Seed for makeing Oil, Sixth a new Invented Tub-Mill, Seventh an Improvement on the Hydraulical Blast that’s so serviceable for forges foundries and smiths.
          
          Models shall be Exhibited when required. My Fellow Citizens are Anxious for my Success. Mr. Jefferson may rely on my exertions in his Interest. 
          I am Sire, your Obedt. Humble. Sert.
          
            Bentinck Hastings.
          
        